EXECUTION VERSION

Cooper-Standard Holdings Inc.

$175,000,000

Senior PIK Toggle Notes due 2018

PURCHASE AGREEMENT

March 19, 2013

DEUTSCHE BANK SECURITIES INC.

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

J.P. MORGAN SECURITIES LLC

UBS SECURITIES LLC

c/o Deutsche Bank Securities Inc.

60 Wall Street

New York, New York 10005

Ladies and Gentlemen:

Cooper-Standard Holdings Inc., a Delaware corporation (the “Company”) hereby
confirms its agreement with you (the “Initial Purchasers”), as set forth below.

Section 1. The Securities. Subject to the terms and conditions herein contained,
the Company proposes to issue and sell to the Initial Purchasers $175,000,000
aggregate principal amount of its Senior PIK Toggle Notes due 2018 (the
“Notes”). The Notes are to be issued under an indenture (the “Indenture”) to be
dated as of April 3, 2013, by and between the Company and U.S. Bank National
Association, as trustee (the “Trustee”). The Notes will be issued only in
book-entry form in the name of Cede & Co., as nominee of The Depository Trust
Company (the “DTC”).

As described in the Pricing Disclosure Package (as defined below) and the Final
Memorandum (as defined below), the Company intends to commence a cash tender
offer (the “Equity Tender”) to purchase up to 4,651,162 shares of its common
stock (the “Shares”). As described in the Pricing Disclosure Package and the
Final Memorandum, proceeds from the issuance and sale of the Notes, together
with cash on hand, if necessary, shall be used (i) to pay consideration to
holders who tender their Shares in the Equity Tender, (ii) to pay fees and
expenses in connection with the Equity Tender and the issuance and sale of the
Notes and (iii) to the extent there are any excess proceeds, for general
corporate purposes.

Concurrently with the Closing Date, the Company will enter into an escrow
agreement (the “Escrow Agreement”) with the Trustee and U.S. Bank National
Association, as escrow agent (the “Escrow Agent”), pursuant to which the Company
will deposit, or cause to be deposited, with the Escrow Agent $174,125,000 and
an additional amount in cash, Cash Equivalents (as defined in the Escrow
Agreement) or Treasury Securities (as defined in the Escrow Agreement)
(collectively, with any other property from time to time held by the Escrow
Agent, the “Escrow Property”) sufficient to redeem the Notes at a redemption
price equal to 100% of the initial issue price of the Notes as set forth on the
front cover of the Final Memorandum (as defined below), together with accrued
and unpaid interest on the Notes from the Closing Date up to but not including
the date of a Special Mandatory Redemption (as defined in the Pricing Disclosure
Package and Final Memorandum) on the Redemption Date (as defined



--------------------------------------------------------------------------------

below) (the “Escrow Redemption Amount”). The Escrow Property will be held by the
Escrow Agent in an escrow account (the “Escrow Account”) in accordance with the
terms and provisions set forth in the Escrow Agreement, and released in
accordance with the conditions set forth therein upon the satisfaction or waiver
of the condition to release of the Escrow Property set forth in the Escrow
Agreement (such date of release, the “Release Date”). Until the Escrow Property
is so released, the Notes will be secured by a first-priority security interest
in the Escrow Account and the Escrow Property pursuant to the Escrow Agreement.
If (i) the Release Date does not occur on or before the date that is 90 days
from the issue date of the Notes (the “Escrow End Date”) or (ii) at least two
Business Days prior to the Escrow End Date, the Company has determined, in its
reasonable discretion, that the escrow release condition cannot be satisfied by
such date or if the Release Date has not occurred on or prior to the Escrow End
Date, the Company will issue a press release and will redeem the Notes five
Business Days following the date of the notice of redemption.

In the event that on or prior to the Escrow End Date the Company has satisfied
or waived the condition to release the Escrow Property as set forth in the
Escrow Agreement, the Company may, by written notice provided by the Company on
or prior to the Release Date, in whole or in part, redeem up to $25.0 million of
the Notes at the redemption price set forth in the Indenture.

This Agreement, the Notes, the Indenture and the Escrow Agreement, as entered
into by the Company, are hereinafter referred to as the “Transaction Documents.”

The Notes will be offered and sold to the Initial Purchasers without being
registered under the Securities Act of 1933, as amended (the “Act”), in reliance
on exemptions therefrom.

In connection with the sale of the Notes, the Company has prepared a preliminary
offering memorandum dated March 19, 2013 (including the information incorporated
by reference therein, the “Preliminary Memorandum”) setting forth or including a
description of the terms of the Notes, the terms of the offering of the Notes, a
description of the Company and any material developments relating to the Company
occurring after the date of the most recent historical financial statements
included (or incorporated by reference) therein. As used herein, “Pricing
Disclosure Package” shall mean the Preliminary Memorandum, as supplemented or
amended by the written communications listed on Schedule 2 hereto in the most
recent form that has been prepared and delivered by the Company to the Initial
Purchasers in connection with their solicitation of offers to purchase Notes
prior to the time when sales of the Notes were first made (the “Time of
Execution”). Promptly after the Time of Execution and in any event no later than
the second Business Day following the Time of Execution, the Company will
prepare and deliver to each Initial Purchaser a final offering memorandum
(including the information incorporated by reference therein, the “Final
Memorandum”), which will consist of the Preliminary Memorandum with such changes
therein as are required to reflect the information contained in the amendments
or supplements listed on Schedule 2 hereto. The Company hereby confirms that it
has authorized the use of the Pricing Disclosure Package, the Final Memorandum
and the Recorded Road Show (as defined below) in connection with the offer and
sale of the Notes by the Initial Purchasers.

Section 2. Representations and Warranties. As of the Time of Execution and at
the Closing Date, the Company represents and warrants to and agrees with each of
the Initial Purchasers as follows (references in this Section 2 to the “Offering
Memorandum” are to (i) the Pricing Disclosure Package in the case of
representations and warranties made as of the Time of Execution and (ii) both
the Pricing Disclosure Package and the Final Memorandum in the case of
representations and warranties made at the Closing Date):

(a) The Preliminary Memorandum, on the date thereof, did not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements

 

-2-



--------------------------------------------------------------------------------

therein, in the light of the circumstances under which they were made, not
misleading. At the Time of Execution, the Pricing Disclosure Package does not,
and the Final Memorandum as of its date (as amended or supplemented in
accordance with Section 5(a)) and on the Closing Date (as defined in Section 3
below) will not contain any untrue statement of a material fact or omit to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that the Company does not make any representation or warranty as to the
information contained in or omitted from the Pricing Disclosure Package and
Final Memorandum in reliance upon and in conformity with information furnished
in writing to the Company by or on behalf of the Initial Purchasers through
Deutsche Bank Securities Inc. (“DBSI”) specifically for inclusion therein, as
described in Section 12 hereof. The Company has neither distributed nor referred
to and will not distribute or refer to any written communications (as defined in
Rule 405 of the Act) that constitutes an offer to sell or solicitation of an
offer to buy the Notes (each such communication by the Company or its agents and
representatives (other than the Pricing Disclosure Package and Final
Memorandum), an “Issuer Written Communication”) other than the Pricing
Disclosure Package, the Final Memorandum and the recorded electronic road show
made available to investors (the “Recorded Road Show”). Any information in an
Issuer Written Communication that is not otherwise included in the Pricing
Disclosure Package and the Final Memorandum does not conflict with the Pricing
Disclosure Package or the Final Memorandum, and each Issuer Written
Communication, when taken together with the Pricing Disclosure Package does not
at the Time of Execution and when taken together with the Final Memorandum at
the Closing Date will not, contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

(b) As of the Closing Date, the Company will have the authorized, issued and
outstanding capitalization set forth in the Offering Memorandum under the
heading “Capitalization”; all of the subsidiaries of the Company are listed in
Annex A attached hereto (each, a “Subsidiary” and collectively, the
“Subsidiaries”); all of the outstanding shares of capital stock of the Company
and the Subsidiaries have been, and as of the Closing Date will be, duly
authorized and validly issued, are fully paid and nonassessable (except as such
nonassessability may be affected by Sections 18-607 and 18-804 of the Delaware
Limited Liability Company Act) and were not issued in violation of any
preemptive or similar rights; all of the outstanding shares of capital stock of
the Company and of each of the Subsidiaries will be free and clear of all liens,
encumbrances, equities and claims or restrictions on transferability or voting
(other than those imposed by the Act and the securities or “Blue Sky” laws of
certain jurisdictions). Except as set forth in the Offering Memorandum, there
are no (i) options, warrants or other rights to purchase, (ii) agreements or
other obligations to issue or (iii) other rights to convert any obligation into,
or exchange any securities for, shares of capital stock of or ownership
interests in the Company or any of the Subsidiaries outstanding. Except for the
Subsidiaries or as disclosed in the Offering Memorandum, the Company does not
own, directly or indirectly, any shares of capital stock or any other equity or
long-term debt securities or have any equity interest in any firm, partnership,
joint venture or other entity.

(c) The Company is duly incorporated or formed, validly existing and in good
standing under the laws of its jurisdiction of incorporation and has all
requisite corporate power and authority to own its properties and conduct its
business as now conducted and as described in the Offering Memorandum; the
Company is duly qualified to do business as a foreign corporation in good
standing in all other jurisdictions where the ownership or leasing of its
properties or the conduct of its business requires such qualification, except
where the failure to be so qualified would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
business, condition (financial or otherwise), or results of operations of the
Company and its Subsidiaries, taken as a whole (any such event, a “Material
Adverse Effect”).

 

-3-



--------------------------------------------------------------------------------

(d) The Company has all requisite corporate power and authority to execute,
deliver and perform each of its obligations under the Notes. The Notes, when
issued, will be in the form contemplated by the Indenture. The Notes have been
duly and validly authorized by the Company and, when executed by the Company and
authenticated by the Trustee in accordance with the provisions of the Indenture
and, when delivered to and paid for by the Initial Purchasers in accordance with
the terms of this Agreement, will constitute valid and legally binding
obligations of the Company, entitled to the benefits of the Indenture, and
enforceable against the Company in accordance with their terms, enforceable
against the Company in accordance with their terms, except that the enforcement
thereof may be subject to (i) bankruptcy, insolvency, fraudulent transfers,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights generally, and (ii) general principles of equity
(regardless of whether enforceability is considered in a proceeding at law or in
equity) and the discretion of the court before which any proceeding therefor may
be brought (collectively, the “Enforceability Exceptions”).

(e) The Company has all requisite corporate power and authority to execute,
deliver and perform its obligations under the Indenture. The Indenture has been
duly and validly authorized by the Company and, when executed and delivered by
the Company (assuming the due authorization, execution and delivery by the
Trustee), will constitute a valid and legally binding agreement of the Company,
enforceable against the Company in accordance with its terms, except that the
enforcement thereof may be subject to the Enforceability Exceptions.

(f) The Company has all requisite corporate power and authority to execute,
deliver and perform its obligations under this Agreement and to consummate the
transactions contemplated hereby. This Agreement and the consummation by the
Company of the transactions contemplated hereby have been duly and validly
authorized by the Company. This Agreement has been duly executed and delivered
by the Company.

(g) The Escrow Agreement and the grant of security interests in the Escrow
Account and the Escrow Property have been duly authorized by the Company and,
assuming the execution and delivery thereof by the other parties thereto, will
have been duly executed and delivered on the Closing Date, and will constitute
valid and legally binding obligations of the Company, enforceable against it in
accordance with its terms, except that the enforcement thereof may be subject to
the Enforceability Exceptions.

(h) Upon execution of the Escrow Agreement, the establishment of the Escrow
Account to hold the Escrow Property and the issuance of the Notes, the
first-priority lien on and security interest in the Escrow Account and the
Escrow Property granted in favor of the Trustee for the benefit of the holders
of the Notes pursuant to the Escrow Agreement will constitute a perfected
security interest and there will be no other liens on or security interests in
the Escrow Account or the Escrow Property.

(i) The Company has all requisite corporate or other entity power and authority
to execute, deliver and perform its obligations under the Transaction Documents
to which it is a party.

(j) Each of the Transaction Documents will conform in all material respects to
the description thereof in the Offering Memorandum, to the extent described
therein.

 

-4-



--------------------------------------------------------------------------------

(k) No consent, approval, authorization or order of any court or governmental
agency or body is required for the issuance and sale by the Company of the Notes
to the Initial Purchasers or the consummation by the Company of the other
transactions contemplated hereby, except such as have been obtained and such as
may be required under foreign or state securities or “Blue Sky” laws in
connection with the purchase and resale of the Notes by the Initial Purchasers.
The Company is not (i) in violation of its certificate of incorporation or
bylaws (or similar organizational document), (ii) in breach or violation of any
statute, judgment, decree, order, rule or regulation applicable to the Company
or any of its properties or assets, except for any such breach or violation that
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, or (iii) in breach of or default under (nor has any
event occurred that, with notice or passage of time or both, would constitute a
default under) or in violation of any of the terms or provisions of any
indenture, mortgage, deed of trust, loan agreement, note, lease, license,
franchise agreement, permit, certificate, contract or other agreement or
instrument to which the Company is a party or to which the Company or its
properties or assets is subject (collectively, “Contracts”), except for any such
breach, default, violation or event described in clauses (ii) and (iii) above
that will not survive the Release Date or that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(l) The execution, delivery and performance by the Company of the Transaction
Documents and the consummation by the Company of the transactions contemplated
hereby and thereby (including, without limitation, the issuance and sale of the
Notes to the Initial Purchasers and the granting of the security interests in
the Escrow Account and the Escrow Property) will not conflict with or constitute
or result in a breach of or a default under (or an event that with notice or
passage of time or both would constitute a default under) or violation of any of
(i) the terms or provisions of any Contract, except for any such conflict,
breach, violation, default or event that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, (ii) the
certificate of incorporation or bylaws (or similar organizational document) of
the Company or (iii) (assuming compliance with all applicable state securities
or “Blue Sky” laws and assuming the accuracy of the representations and
warranties of the Initial Purchasers in Section 8 hereof) any statute, judgment,
decree, order, rule or regulation applicable to the Company or any of its
properties or assets, except for any such conflict, breach, default, violation
or event described in clauses (i) and (iii) above that would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect or
materially adversely affect the consummation of the transactions contemplated
hereby.

(m) The audited consolidated financial statements of the Company and its
subsidiaries included (or incorporated by reference) in the Offering Memorandum
present fairly in all material respects the financial position, results of
operations and cash flows of the Company and its subsidiaries at the dates and
for the periods to which they relate and have been prepared in all material
respects in accordance with generally accepted accounting principles applied on
a consistent basis, except as otherwise stated therein. The summary and selected
financial and statistical data in the Offering Memorandum present fairly in all
material respects the information shown therein and have been prepared and
compiled on a basis consistent with the audited financial statements included
(or incorporated by reference) therein, except as otherwise stated therein.
Ernst & Young LLP (the “Independent Accountants”) is an independent public
accounting firm within the meaning of the Act and the rules and regulations
promulgated thereunder.

(n) Except as disclosed in the Pricing Disclosure Package, there is not pending
or, to the knowledge of the Company, threatened any action, suit, proceeding,
inquiry or investigation to which the Company is a party, or to which the
property or assets of the Company are subject, before or brought by any court,
arbitrator or governmental agency or body or that, if determined

 

-5-



--------------------------------------------------------------------------------

adversely to the Company, would, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect or that seeks to restrain, enjoin,
prevent the consummation of or otherwise challenge the issuance or sale of the
Notes to be sold hereunder or the consummation of the other transactions
described in the Offering Memorandum.

(o) The Company possesses all licenses, permits, certificates, consents, orders,
approvals and other authorizations from, and has made all declarations and
filings with, all appropriate federal, state, local and other governmental
authorities, all self-regulatory organizations and all courts and other
tribunals, presently required or necessary to own or lease, as the case may be,
and to operate its properties and to carry on its business as now or proposed to
be conducted as set forth in the Offering Memorandum (“Permits”), except where
the failure to obtain such Permits would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, and the Company has
not received any notice of any proceeding relating to revocation or modification
of any such Permit, except as described in the Offering Memorandum and except
where such revocation or modification would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(p) Since the date of the most recent financial statements appearing (or
incorporated by reference) in the Offering Memorandum, except as described
therein, (i) the Company has not incurred any liabilities or obligations, direct
or contingent, or entered into or agreed to enter into any transactions or
contracts (written or oral) not in the ordinary course of business, which
liabilities, obligations, transactions or contracts would, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect,
(ii) the Company has not purchased any of its outstanding capital stock, or
declared, paid or otherwise made any dividend or distribution of any kind on its
capital stock and (iii) there shall not have been any material change in the
capital stock or long-term indebtedness of the Company on a consolidated basis.

(q) The Company has filed all necessary federal, state and foreign income and
franchise tax returns, or received timely extensions thereof and has paid all
taxes shown due thereon, except where the failure to so file such returns and
pay such taxes would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Other than tax deficiencies that the
Company is contesting in good faith and for which the Company has provided
appropriate reserves, there is no tax deficiency that has been assessed against
the Company or any of its consolidated subsidiaries that would, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

(r) The statistical and market-related data included in the Offering Memorandum
are based on or derived from sources that the Company believes to be reliable
and accurate.

(s) The Company has title to all real property and title to all personal
property described in the Offering Memorandum as being owned by it and title to
a leasehold estate in the real and personal property described in the Offering
Memorandum as being leased by it free and clear of all liens, charges,
encumbrances or restrictions (subject to Permitted Liens), except as described
in the Offering Memorandum or to the extent the failure to have such title or
the existence of such liens, charges, encumbrances or restrictions would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. All leases, contracts and agreements to which the Company is a
party or by which any of them is bound are valid and enforceable against the
Company, and are valid and enforceable against the other party or parties
thereto and are in full force and effect with only such exceptions as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Company owns, has applied for, possesses or can acquire on
reasonable terms adequate licenses or other rights to use all patents,

 

-6-



--------------------------------------------------------------------------------

trademarks, service marks, trade names, copyrights and know-how necessary to
conduct the businesses now or proposed to be operated by them as described in
the Offering Memorandum, and the Company has not received any notice of
infringement of or conflict with (or knows of any such infringement of or
conflict with) asserted rights of others with respect to any patents,
trademarks, service marks, trade names, copyrights or know-how that, if such
assertion of infringement or conflict were sustained, would reasonably be
expected to have a Material Adverse Effect.

(t) To the knowledge of the Company or any of its subsidiaries, (A) there are no
legal or governmental proceedings involving or affecting the Company or any of
its properties or assets that would be required to be described in a prospectus
pursuant to the Act that are not described in the Offering Memorandum, nor are
there are any material contracts or other documents that would be required to be
described in a prospectus pursuant to the Act that are not described in the
Offering Memorandum.

(u) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect and except as described in the
Offering Memorandum (A) each of the Company and its subsidiaries and their
respective operations and properties is in compliance with applicable
Environmental Laws (as defined below), (B) each of the Company and its
subsidiaries has made all filings and provided all notices required under any
applicable Environmental Law, and has obtained and is in compliance with all
Permits required under any applicable Environmental Laws and each of them is in
full force and effect, (C) there is no civil, criminal or administrative action,
suit, demand, claim, hearing, notice of potential responsibility, investigation,
proceeding, demand letter or request for information pending or, to the
knowledge of the Company or any of its subsidiaries, threatened against the
Company or any of its subsidiaries under any Environmental Law, (D) no lien,
charge, encumbrance or restriction has been recorded under any Environmental Law
with respect to any assets or property owned, operated or leased by the Company
or any of its subsidiaries, (E) none of the Company or its subsidiaries has
received notice that it has been identified as a potentially responsible party
under the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended (“CERCLA”), or any comparable state law, (F) no real
property or facility of the Company or any of its subsidiaries is (i) listed or
proposed for listing on the National Priorities List under CERCLA or (ii) listed
in the Comprehensive Environmental Response, Compensation, Liability Information
System List promulgated pursuant to CERCLA, or on any comparable list maintained
by any state or local governmental authority and (G) to the knowledge of the
Company or any of its subsidiaries, there are no past or present actions,
conditions or occurrences, including without limitation, the Release or threat
of Release of Hazardous Materials, in each case, which could reasonably be
expected to result in a violation of or liability under any Environmental Law on
the part of the Company or any of its subsidiaries.

For purposes of this Agreement, “Environmental Laws” means the common law and
all applicable federal, state and local laws or regulations, codes, orders,
decrees, judgments or injunctions issued, promulgated, approved or entered
thereunder, relating to pollution or protection of public or employee health and
safety or the Environment, including, without limitation, laws relating to
(i) emissions, discharges, Releases or threatened Releases of Hazardous
Materials into the Environment and (ii) the manufacture, processing,
distribution, use, generation, treatment, storage, transport or handling of
Hazardous Materials. “Environment” means ambient air, indoor air, surface water,
groundwater, drinking water, soil, surface and subsurface strata, and natural
resources such as wetlands, flora and fauna. “Hazardous Materials” means any
substance, material, pollutant, contaminant, chemical, waste, compound, or
constituent, in any form, including without limitation, petroleum and petroleum
products, subject to regulation or which can give rise to liability under any
Environmental Law. “Release” means any release, spill, emission, discharge,
deposit, disposal, leaking, pumping, pouring, dumping, emptying, injection or
leaching into the Environment, or into, from or through any building, structure
or facility.

 

-7-



--------------------------------------------------------------------------------

(v) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, there is no strike, labor dispute,
slowdown or work stoppage with the employees of the Company that is pending or,
to the knowledge of the Company, threatened.

(w) The Company carries insurance in such amounts and covering such risks as it
reasonably believes is adequate for the conduct of its business and the value of
its properties.

(x) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, the Company has no liability for any
non-exempt prohibited transaction, within the meaning of Section 4975 of the
Internal Revenue Code of 1986, as amended, or Section 406 of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), or funding
deficiency or any complete or partial withdrawal liability with respect to any
pension, profit sharing or other plan that is subject to ERISA, to which the
Company makes or ever has made a contribution and in which any employee of the
Company is or has ever been a participant. With respect to such plans, the
Company is in compliance with all applicable provisions of ERISA except for any
non-compliance that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(y) The Company maintains internal accounting controls that provide reasonable
assurance that (A) transactions are executed in accordance with management’s
authorization, (B) transactions are recorded as necessary to permit preparation
of its financial statements and to maintain accountability for its assets,
(C) access to its assets is permitted only in accordance with management’s
authorization and (D) the reported accountability for its assets is compared
with existing assets at reasonable intervals. The Company maintain systems of
“internal control over financial reporting” (as defined in Rule 13a-15(f) of the
Exchange Act) that comply with the requirements of the Exchange Act and have
been designed by, or under the supervision of, management to provide reasonable
assurance regarding the reliability of financial reporting and the preparation
of financial statements for external purposes in accordance with generally
accepted accounting principles.

(z) The Company maintains an effective system of “disclosure controls and
procedures” (as defined in Rule 13a-15(e) of the Exchange Act). The Company has
carried out evaluations, with the participation of management, of the
effectiveness of its disclosure controls and procedures as required by
Rule 13a-15 of the Exchange Act.

(aa) Except as disclosed (or incorporated by reference) in the Offering
Memorandum, the Company is not aware of (i) any material weakness in its
internal control over financial reporting or (ii) change in internal control
over financial reporting that has materially affected, or is reasonably likely
to materially affect, the Company’s internal control over financial reporting.

(bb) The Company is not, or, after application of the proceeds on or after the
Release Date, will not be an “investment company” or “promoter” or “principal
underwriter” for an “investment company,” as such terms are defined in the
Investment Company Act of 1940, as amended, and the rules and regulations
thereunder.

(cc) Immediately after the consummation of the transactions contemplated by this
Agreement, the present fair market value and present fair saleable value of the
assets of the Company (valued on a consolidated basis with its subsidiaries)
will exceed the sum of its stated liabilities

 

-8-



--------------------------------------------------------------------------------

and identified contingent liabilities; the Company (valued on a consolidated
basis with its subsidiaries) is not, nor will the Company (valued on a
consolidated basis with its subsidiaries) be, after giving effect to the
execution, delivery and performance of this Agreement, and the consummation of
the transactions contemplated hereby (a) left with unreasonably small capital
with which to carry on its business as it is proposed to be conducted,
(b) unable to pay its debts (contingent or otherwise) as they mature or
(c) otherwise insolvent.

(dd) None of the Company or any of its Affiliates (as defined in Rule 501(b) of
Regulation D under the Act) has directly, or through any agent, (i) sold,
offered for sale, solicited offers to buy or otherwise negotiated in respect of,
any “security” (as defined in the Act) that is or could be integrated with the
sale of the Notes in a manner that would require the registration under the Act
of the Notes or (ii) engaged in any form of general solicitation or general
advertising (as those terms are used in Regulation D under the Act) in
connection with the offering of the Notes or in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Act. Assuming the accuracy
of the representations and warranties of the Initial Purchasers in Section 8
hereof, it is not necessary in connection with the offer, sale and delivery of
the Notes to the Initial Purchasers in the manner contemplated by this Agreement
to register any of the Notes under the Act or to qualify the Indenture under the
Trust Indenture Act of 1939, as amended; provided that in each case no
representation is made with respect to the Initial Purchasers.

(ee) No securities of the Company are of the same class (within the meaning of
Rule 144A under the Act) as the Notes and listed on a national securities
exchange registered under Section 6 of the Exchange Act, or quoted in a U.S.
automated inter-dealer quotation system.

(ff) The Company has not taken, nor will it take, directly or indirectly, any
action designed to, or that might be reasonably expected to, cause or result in
stabilization or manipulation of the price of the Notes; provided that no
representation is made with respect to any actions taken by any of the Initial
Purchasers.

(gg) None of the Company or any of its Affiliates or any person acting on its or
their behalf (other than the Initial Purchasers as to which no representation is
made) has engaged in any directed selling efforts (as that term is defined in
Regulation S under the Act (“Regulation S”)) with respect to the Notes; the
Company and its Affiliates and any person acting on its or their behalf (other
than the Initial Purchasers as to which no representation is made) have complied
with the offering restrictions requirement of Regulation S.

(hh) The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all jurisdictions, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company, threatened.

(ii) None of the Company, any of its subsidiaries or, to the knowledge of the
Company, any director, officer, agent, employee or affiliate of the Company or
any of its subsidiaries is currently the subject or the target of any sanctions
administered or enforced by the U.S. Government, (including, without limitation,
the Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”)), the United Nations Security Council (“UNSC”), the European Union,

 

-9-



--------------------------------------------------------------------------------

Her Majesty’s Treasury (“HMT”), or other relevant sanctions authority
(collectively, “Sanctions”), nor is the Company or any of its subsidiaries
located, organized or resident in a country or territory that is the subject of
Sanctions; and the Company will not directly or indirectly use the proceeds of
the offering of the Securities hereunder, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity (i) to fund any activities of or business with any person, or in any
country or territory, that, at the time of such funding, is the subject of
Sanctions or (ii) in any other manner that will result in a violation by any
person (including any person participating in the transaction, whether as
initial purchaser, advisor, investor or otherwise) of Sanctions.

(jj) Neither the Company nor any of its subsidiaries nor, to the knowledge of
the Company, any director, officer, agent, employee, affiliate or other person
associated with or acting on behalf of the Company or any of its subsidiaries
has (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977;
(iv) violated or is in violation of any provision of the Bribery Act 2010 of the
United Kingdom; or (v) made any bribe, rebate, payoff, influence payment,
kickback or other unlawful payment.

Section 3. Purchase, Sale and Delivery of the Notes. On the basis of the
representations, warranties, agreements and covenants herein contained and
subject to the terms and conditions herein set forth, the Company agrees to
issue and sell to the Initial Purchasers, and the Initial Purchasers, acting
severally and not jointly, agree to purchase, the Notes in the respective
amounts set forth on Schedule 1 hereto from the Company at 97.75% of their
principal amount. Payment for the Notes on the Closing Date shall be at the
price set forth in the prior sentence. One or more certificates in global form
for the Notes that the Initial Purchasers have agreed to purchase hereunder, and
in such denomination or denominations and registered in such name or names as
the Initial Purchasers request upon notice to the Company at least 36 hours
prior to the Closing Date, shall be delivered by or on behalf of the Company to
the Initial Purchasers, against payment by or on behalf of the Initial
Purchasers therefor by wire transfer (same day funds), to the Escrow Account in
the amount of $171,062,500. Such delivery of and payment for the Notes shall be
made at the offices of Cahill Gordon & Reindel LLP, 80 Pine Street, New York,
New York at 10:00 A.M., New York time, on April 3, 2013, or at such other place,
time or date as the Initial Purchasers, on the one hand, and the Company, on the
other hand, may agree upon, such time and date of delivery against payment being
herein referred to as the “Closing Date.” The Company will make such certificate
or certificates for the Notes available for checking by the Initial Purchasers
at the offices of Deutsche Bank Securities Inc. in New York, New York, or at
such other place as Deutsche Bank Securities Inc. may designate, at least 24
hours prior to the Closing Date.

Section 4. Offering by the Initial Purchasers. The Initial Purchasers propose to
make an offering of the Notes at the price and upon the terms set forth in the
Pricing Disclosure Package and the Final Memorandum as soon as practicable after
this Agreement is entered into and as in the judgment of the Initial Purchasers
is advisable.

Section 5. Covenants. The Company covenants and agrees with each of the Initial
Purchasers as follows:

(a) Until the later of (i) the completion of the distribution of the Notes by
the Initial Purchasers and (ii) the Closing Date, the Company will not amend or
supplement the Pricing Disclosure Package and the Final Memorandum or otherwise
distribute or refer to any written communication (as defined under Rule 405 of
the Act) that constitutes an offer to sell or a solicitation

 

-10-



--------------------------------------------------------------------------------

of an offer to buy the Notes (other than the Pricing Disclosure Package, the
Recorded Road Show and the Final Memorandum) or file any report with the
Commission under the Exchange Act unless the Initial Purchasers shall previously
have been advised and furnished a copy for a reasonable period of time prior to
the proposed amendment, supplement or report. The Company will promptly, upon
the reasonable request of the Initial Purchasers or counsel for the Initial
Purchasers, make any amendments or supplements to the Pricing Disclosure Package
and the Final Memorandum that may be necessary in order to comply with law in
connection with the resale of the Notes by the Initial Purchasers.
Notwithstanding the foregoing, nothing herein shall prohibit the Company from
filing any document with the SEC, or issuing any press release, which it
believes is necessary or advisable to comply with applicable laws, rules or
regulations; provided that any such filing prior to the Closing Date shall be
furnished to the Initial Purchasers.

(b) The Company will cooperate with the Initial Purchasers in arranging for the
qualification of the Notes for offering and sale under the securities or “Blue
Sky” laws of such jurisdictions as the Initial Purchasers may designate and will
continue such qualifications in effect for as long as may be necessary to
complete the resale of the Notes; provided, however, that in connection
therewith, the Company shall not be required to qualify as a foreign corporation
or to execute a general consent to service of process in any jurisdiction or
subject itself to taxation in excess of a nominal dollar amount in any such
jurisdiction where it is not then so subject.

(c) If, at any time prior to later of the Closing Date and the completion of the
sale by the Initial Purchasers of the Notes, any event occurs or information
becomes known as a result of which the Pricing Disclosure Package and the Final
Memorandum as then amended or supplemented would include any untrue statement of
a material fact, or omit to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading or any Issuer Written Communication would conflict with the
Pricing Disclosure Package as then amended or supplemented, or if for any other
reason it is necessary at any time to amend or supplement by Issuer Written
Communication, the Pricing Disclosure Package and the Final Memorandum to comply
with applicable law, the Company will promptly notify the Initial Purchasers
thereof and will prepare, at its own expense, an amendment or supplement to any
of the Pricing Disclosure Package or any Issuer Written Communication (it being
understood that any such amendments or supplements may take the form of an
amended or supplemented Final Memorandum) as may be necessary so that the
statements in any of the Pricing Disclosure Package as so amended or
supplemented will not, in light of the circumstances under which they were made,
be misleading or so that any Issuer Written Communication will not conflict with
the Pricing Disclosure Package or so that the Pricing Disclosure Package or any
Issuer Written Communication as so amended or supplemented will comply with law.

(d) The Company will, without charge, provide to the Initial Purchasers and to
counsel for the Initial Purchasers as many copies of the Pricing Disclosure
Package, any Issuer Written Communication and the Final Memorandum (including,
any amendment or supplement thereto and documents incorporated by reference
therein) as the Initial Purchasers may reasonably request.

(e) The Company will apply the net proceeds from the sale of the Notes as set
forth under “Use of Proceeds” in the Pricing Disclosure Package and the Final
Memorandum (including the deposit of the Escrow Property in the Escrow Account
simultaneously with the issuance of the Notes).

(f) None of the Company or any of its Affiliates will sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any “security” (as
defined in the Act) that could be integrated with the sale of the Notes in a
manner which would require the registration under the Act of the Notes.

 

-11-



--------------------------------------------------------------------------------

(g) The Company will not, and will not permit any of its Affiliates or persons
acting on their behalf to, engage in any form of general solicitation or general
advertising (as those terms are used in Regulation D under the Act) in
connection with the offering of the Notes or in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Act.

(h) For so long as any of the Notes remain outstanding, the Company will make
available at its expense, upon request, to any holder of such Notes and any
prospective purchasers thereof the information specified in Rule 144A(d)(4)
under the Act, unless the Company is then subject to Section 13 or 15(d) of the
Exchange Act.

(i) The Company will use its commercially reasonable efforts to permit the Notes
to be eligible for clearance and settlement through The Depository Trust
Company.

(j) During the period beginning on the date hereof and continuing to the date
that is 90 days after the Release Date, without the prior written consent of
DBSI, the Company will not offer, sell, contract to sell or otherwise dispose
of, except as provided hereunder, any debt securities of the Company that are
substantially similar to the Notes.

(k) In connection with Notes offered and sold in an offshore transaction (as
defined in Regulation S), the Company will not register any transfer of such
Notes not made in accordance with the provisions of Regulation S or will, except
in accordance with the provisions of Regulation S, if applicable, issue any such
Notes in the form of definitive securities.

(l) Neither the Company nor any of its Affiliates will engage in any directed
selling efforts (as that term is defined in Regulation S) with respect to the
Notes.

(m) For a period of one year (calculated in accordance with paragraph (d) of
Rule 144 under the Act) following the Closing Date, the Company will not, and
will use its reasonable best efforts not to permit any of its subsidiaries to,
resell any Notes are acquired by the Company or any of its subsidiaries, except
for Notes purchased by the Company or any of its subsidiaries and resold in a
transaction registered under the Act.

(n) Prior to the Release Date, the Company shall cause the Notes to be secured
at all times by the Escrow Property to the extent and in the manner provided in
the Escrow Agreement and as described in the Pricing Disclosure Package and the
Final Memorandum.

Section 6. Expenses. The Company agrees to pay all costs and expenses incident
to the performance of its obligations under this Agreement, whether or not the
transactions contemplated herein are consummated or this Agreement is terminated
pursuant to Section 11 hereof, including all costs and expenses incident to
(i) the printing, word processing or other production of documents with respect
to the transactions contemplated hereby (including any Transaction Document),
including any costs of printing the Pricing Disclosure Package and the Final
Memorandum and any amendment or supplement thereto, and any “Blue Sky”
memoranda, (ii) all arrangements relating to the delivery to the Initial
Purchasers of copies of the foregoing documents, (iii) the fees and
disbursements of the counsel, the accountants and any other experts or advisors
retained by the Company, (iv) preparation (including printing), issuance and
delivery to the Initial Purchasers of the Notes, (v) the qualification of the
Notes under state securities and “Blue Sky” laws, including filing fees and
reasonable fees and disbursements of counsel for the Initial Purchasers in
connection with the production of the Blue Sky Memorandum, (vi) expenses in

 

-12-



--------------------------------------------------------------------------------

connection with the “roadshow” and any other meetings with prospective investors
in the Notes (provided, however, that the Company and the Initial Purchasers
shall each agree to pay for 50% of the cost of any aircraft chartered in order
to transport representatives of the Company and the Initial Purchasers to
meetings with prospective investors in the Notes), (vii) fees and expenses of
the Trustee including reasonable and documented fees and expenses of counsel,
(viii) any fees charged by investment rating agencies for the rating of the
Notes and (ix) fees and expenses of the Escrow Agent including fees and expenses
of counsel. If the sale of the Notes provided for herein is not consummated
because any condition to the obligations of the Initial Purchasers set forth in
Section 7 hereof is not satisfied, because this Agreement is terminated or
because of any failure, refusal or inability on the part of the Company to
perform all obligations and satisfy all conditions on its part to be performed
or satisfied hereunder (other than solely by reason of a default by the Initial
Purchasers of their obligations hereunder after all conditions hereunder have
been satisfied in accordance herewith), the Company agrees to promptly reimburse
the Initial Purchasers upon demand for all reasonable and documented
out-of-pocket expenses (including reasonable fees, disbursements and charges of
Cahill Gordon & Reindel LLP, counsel for the Initial Purchasers) that shall have
been reasonably incurred by the Initial Purchasers in connection with the
proposed purchase and sale of the Notes. It is understood, however, that except
as provided in this Section, and Sections 9 and 11 hereof, the Initial
Purchasers will pay all of their own costs and expenses, including the fees of
their counsel and transfer taxes on the resale of any of the Notes by them.

Section 7. Conditions of the Initial Purchasers’ Obligations. The obligation of
the Initial Purchasers to purchase and pay for the Notes shall, in their sole
discretion, be subject to the satisfaction or waiver of the following conditions
on or prior to the Closing Date:

(a) On the Closing Date, the Initial Purchasers shall have received the opinion
and negative assurance statement, dated as of the Closing Date and addressed to
the Initial Purchasers, of Simpson Thacher & Bartlett LLP, counsel for the
Company, in form and substance reasonably satisfactory to counsel for the
Initial Purchasers substantially as set forth in Exhibit A hereto. In rendering
such opinion and negative assurance statement, such counsel may rely as to
matters of fact, to the extent such counsel deems proper, on certificates or
other written statements of official jurisdictions having custody of documents
respecting the corporate existence or good standing of the entities referred to
in such opinion and negative assurance statement.

(b) On the Closing Date, the Initial Purchasers shall have received the opinion
and negative assurance statement, in form and substance satisfactory to the
Initial Purchasers, dated as of the Closing Date and addressed to the Initial
Purchasers, of Cahill Gordon & Reindel llp, counsel for the Initial Purchasers,
with respect to certain legal matters relating to this Agreement and such other
related matters as the Initial Purchasers may reasonably require. In rendering
such opinion and negative assurance statement, Cahill Gordon & Reindel llp shall
have received and may rely upon such certificates and other documents and
information as it may reasonably request to pass upon such matters.

(c) On the date hereof, following execution of this Agreement, the Initial
Purchasers shall have received from the Independent Accountants a comfort letter
dated the date hereof, in form and substance reasonably satisfactory to counsel
for the Initial Purchasers with respect to the audited and any unaudited
financial information in the Pricing Disclosure Package. On the Closing Date,
the Initial Purchasers shall have received from the Independent Accountants a
comfort letter dated the Closing Date, in form and substance reasonably
satisfactory to counsel for the Initial Purchasers, which shall refer to the
comfort letter dated the date hereof and reaffirm or update as of a more recent
date the information stated in the comfort letter dated the date hereof and
similarly address the audited and any unaudited financial information in the
Final Memorandum.

 

-13-



--------------------------------------------------------------------------------

(d) The representations and warranties of the Company contained in this
Agreement shall be true and correct on and as of the Time of Execution and on
and as of the Closing Date as if made on and as of the Closing Date; the
statements of the Company’s officers made pursuant to any certificate delivered
in accordance with the provisions hereof, in their capacity as officers of the
Company, and not in their individual capacity, shall be true and correct on and
as of the date made and on and as of the Closing Date; the Company shall have
performed all covenants and agreements and satisfied all conditions on its part
to be performed or satisfied hereunder at or prior to the Closing Date; and,
except as described in the Pricing Disclosure Package and the Final Memorandum
(exclusive of any amendment or supplement thereto after the date hereof),
subsequent to the date of the most recent financial statements included (or
incorporated by reference) in such Pricing Disclosure Package and the Final
Memorandum, there shall have been no event or development, and no information
shall have become known, that, individually or in the aggregate, has or would be
reasonably expected to have a Material Adverse Effect.

(e) Subsequent to the date of the most recent financial statements included (or
incorporated by reference) in the Pricing Disclosure Package and the Final
Memorandum (exclusive of any amendment or supplement thereto after the date
hereof), except as described (or incorporated by reference) in the Pricing
Disclosure Package and the Final Memorandum, neither the Company nor any of its
Subsidiaries shall have sustained any loss or interference with respect to its
business or properties from fire, flood, hurricane, accident or other calamity,
whether or not covered by insurance, or from any strike, labor dispute or work
stoppage or from any legal or governmental proceeding, order or decree, which
loss or interference, individually or in the aggregate, has or would be
reasonably expected to have a Material Adverse Effect.

(f) The Initial Purchasers shall have received a certificate from the Company,
dated the Closing Date, signed on behalf of the Company by its Chairman of the
Board, President or any Executive or Senior Vice President and the Chief
Financial Officer or Corporate Controller, in their capacity as officers of the
Company and not in their individual capacity, to the effect that:

(i) the representations and warranties of the Company contained in this
Agreement are true and correct in all material respects on and as of the Time of
Execution and on and as of the Closing Date (except that any representation and
warranty that is qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all respects), and the Company has performed all
covenants and agreements and satisfied all conditions on its part to be
performed or satisfied hereunder at or prior to the Closing Date; and

(ii) at the Closing Date, since the date hereof or since the date of the most
recent financial statements included (or incorporated by reference) in the
Pricing Disclosure Package and the Final Memorandum (exclusive of any amendment
or supplement thereto after the date hereof), no event or development has
occurred, and no information has become known, that, individually or in the
aggregate, has or would be reasonably expected to have a Material Adverse
Effect.

(g) On the Closing Date, the Initial Purchasers shall have received the
Indenture executed by the Company and such agreement shall be in full force and
effect.

(h) On the Closing Date, (i) the Initial Purchasers shall have received the
Escrow Agreement executed by the Company, the Trustee and the Escrow Agent and
such agreement shall be in full force and effect; (ii) the Company shall have
deposited the Escrow Property equal to the Escrow Redemption Amount with the
Escrow Agent in accordance with the Escrow Agreement; and (iii) the Trustee
shall have a first-priority security interest in the Escrow Account and the
Escrow Property pursuant to the Escrow Agreement.

 

-14-



--------------------------------------------------------------------------------

On or before the Closing Date, the Initial Purchasers and counsel for the
Initial Purchasers shall have received such further documents, opinions,
certificates, letters and schedules or instruments relating to the business,
corporate, legal and financial affairs of the Company as they shall have
heretofore reasonably requested from the Company for the purposes of enabling
them to pass upon the issuance and sale of the Notes as contemplated herein, or
in order to evidence the accuracy of any of the representations and warranties,
or the satisfaction of any of the conditions or agreements, herein contained.

All such documents, opinions, certificates, letters, schedules or instruments
delivered pursuant to this Agreement will comply with the provisions hereof only
if they are reasonably satisfactory in all material respects to the Initial
Purchasers and counsel for the Initial Purchasers.

Section 8. Offering of Notes; Restrictions on Transfer.

(a) Each of the Initial Purchasers agrees with the Company (as to itself only)
that (i) it has not and will not solicit offers for, or offer or sell, the Notes
by any form of general solicitation or general advertising (as those terms are
used in Regulation D under the Act) or in any manner involving a public offering
within the meaning of Section 4(a)(2) of the Act; and (ii) it has and will
solicit offers for the Notes only from, and will offer the Notes only to (A) in
the case of offers inside the United States, persons whom the Initial Purchasers
reasonably believe to be QIBs or, if any such person is buying for one or more
institutional accounts for which such person is acting as fiduciary or agent,
only when such person has represented to the Initial Purchasers that each such
account is a QIB, to whom notice has been given that such sale or delivery is
being made in reliance on Rule 144A, and, in each case, in transactions under
Rule 144A and (B) in the case of offers outside the United States, to persons
other than U.S. persons (“non-U.S. purchasers,” which term shall include dealers
or other professional fiduciaries in the United States acting on a discretionary
basis for non-U.S. beneficial owners (other than an estate or trust)); provided,
however, that, in the case of this clause (B), in purchasing such Notes such
persons are deemed to have represented and agreed as provided under the caption
“Notice to Investors” contained in the Pricing Disclosure Package and the Final
Memorandum.

(b) Each of the Initial Purchasers represents and warrants (as to itself only)
with respect to offers and sales outside the United States that (i) it has and
will comply with all applicable laws and regulations in each jurisdiction in
which it acquires, offers, sells or delivers Notes or has in its possession or
distributes any Pricing Disclosure Package or Final Memorandum or any such other
material, in all cases at its own expense; (ii) the Notes have not been and will
not be offered or sold within the United States or to, or for the account or
benefit of, U.S. persons except in accordance with Regulation S under the Act or
pursuant to an exemption from the registration requirements of the Act; and
(iii) it has offered the Notes and will offer and sell the Notes (A) as part of
its distribution at any time and (B) otherwise until 40 days after the later of
the commencement of the offering and the Closing Date, only in accordance with
Rule 903 of Regulation S and, accordingly, neither it nor any persons acting on
its behalf have engaged or will engage in any directed selling efforts (within
the meaning of Regulation S) with respect to the Notes, and any such persons
have complied and will comply with the offering restrictions requirement of
Regulation S.

(c) Each Initial Purchaser, severally and not jointly, represents and warrants
and agrees with the Company that:

 

-15-



--------------------------------------------------------------------------------

(i) in relation to each member state of the European Economic Area which has
implemented the EU Prospectus Directive (each, a “Relevant Member State”) with
effect from and including the date on which the EU Prospectus Directive is
implemented in that Relevant Member State (the “Relevant Implementation Date”),
it has not made and will not make an offer of the Securities in that Relevant
Member State, except that it may make an offer of such Securities in that
Relevant Member State:

(a) to any legal entity which is a qualified investor as defined in the
Prospectus Directive;

(b) to fewer than 100 or, if the Relevant Member State has implemented the
relevant provision of the 2010 PD Amending Directive, 150, natural or legal
persons (other than qualified investors as defined in the EU Prospectus
Directive), as permitted under the EU Prospectus Directive, subject to obtaining
the prior consent of the relevant Initial Purchaser or Initial Purchasers
nominated by the Company for any such offer; or

(c) in any other circumstances falling within Article 3(2) of the EU Prospectus
Directive,

provided that no such offer of the Securities shall require the Company or any
Initial Purchaser to publish a prospectus pursuant to Article 3 of the EU
Prospectus Directive;

For the purposes of this provision, the expression an “offer of Securities to
the public” in relation to any of the Securities in any Relevant Member State
means the communication in any form and by any means of sufficient information
on the terms of the offer and the Securities to be offered so as to enable an
investor to decide to purchase or subscribe the Securities, as the same may be
varied in that Member State by any measure implementing the EU Prospectus
Directive in that Member State, the expression “EU Prospectus Directive” means
Directive 2003/71/EC (and amendments thereto, including the 2010 PD Amending
Directive, to the extent implemented in the Relevant Member State), and includes
any relevant implementing measure in the Relevant Member State and the
expression “2010 PD Amending Directive” means Directive 2010/73/EU;

(ii) it has only communicated or caused to be communicated and will only
communicate or cause to be communicated an invitation or inducement to engage in
investment activity (within the meaning of Section 21 of the Financial Services
and Markets Act of 2000 (the “FSMA”)) received by it in connection with the
issue or sale of the Notes in circumstances in which Section 21(1) of the FSMA
does not apply to the Company; and

(iii) it has complied and will comply with all applicable provisions of the FSMA
with respect to anything done by it in relation to the Notes in, from or
otherwise involving the United Kingdom.

Terms used in this Section 8 and not defined in this Agreement have the meanings
given to them in Regulation S.

Section 9. Indemnification and Contribution.

(a) The Company agrees to indemnify and hold harmless each Initial Purchaser and
each person, if any, who controls any Initial Purchaser within the meaning of
Section 15 of the Act or Section 20 of the Exchange Act against any losses,
claims, damages or liabilities to which any Initial Purchaser or such
controlling person may become subject under the Act, the Exchange Act or
otherwise, insofar as any such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon the following:

 

-16-



--------------------------------------------------------------------------------

(i) any untrue statement or alleged untrue statement of any material fact
contained in the Pricing Disclosure Package, any Issuer Written Communication or
the Final Memorandum or any amendment or supplement thereto; or

(ii) the omission or alleged omission to state, in the Pricing Disclosure
Package, any Issuer Written Communication or the Final Memorandum or any
amendment or supplement thereto, a material fact required to be stated therein
or necessary to make the statements therein not misleading;

and will reimburse, as incurred, the Initial Purchasers and each such
controlling person for any legal or other expenses incurred by the Initial
Purchasers or such controlling person in connection with investigating,
defending against or appearing as a third-party witness in connection with any
such loss, claim, damage, liability or action; provided, however, the Company
will not be liable in any such case to the extent that any such loss, claim,
damage or liability arises out of or is based upon any untrue statement or
alleged untrue statement or omission or alleged omission made in the Pricing
Disclosure Package or Final Memorandum or any amendment or supplement thereto in
reliance upon and in conformity with written information concerning the Initial
Purchasers furnished to the Company by DBSI specifically for use therein. The
indemnity provided for in this Section 9 will be in addition to any liability
that the Company may otherwise have to the indemnified parties. The Company
shall not be liable under this Section 9 for any settlement of any claim or
action effected without its prior written consent, which shall not be
unreasonably withheld.

(b) Each Initial Purchaser, severally and not jointly, agrees to indemnify and
hold harmless the Company, its directors and officers and each person, if any,
who controls the Company within the meaning of Section 15 of the Act or
Section 20 of the Exchange Act against any losses, claims, damages or
liabilities to which the Company or any such director, officer or controlling
person may become subject under the Act, the Exchange Act or otherwise, insofar
as such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon (i) any untrue statement or alleged untrue
statement of any material fact contained in the Pricing Disclosure Package, any
Issuer Written Communication or the Final Memorandum or any amendment or
supplement thereto, or (ii) the omission or the alleged omission to state
therein a material fact required to be stated in the Pricing Disclosure Package,
any Issuer Written Communication or the Final Memorandum or any amendment or
supplement thereto, or necessary to make the statements therein not misleading,
in each case to the extent, but only to the extent, that such untrue statement
or alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with written information concerning such Initial
Purchaser, furnished to the Company by DBSI specifically for use therein; and
subject to the limitation set forth immediately preceding this clause, will
reimburse, as incurred, any legal or other expenses incurred by the Company or
any such director, officer or controlling person in connection with
investigating or defending against or appearing as a third party witness in
connection with any such loss, claim, damage, liability or action in respect
thereof. The indemnity provided for in this Section 9 will be in addition to any
liability that the Initial Purchasers may otherwise have to the indemnified
parties. The Initial Purchasers shall not be liable under this Section 9 for any
settlement of any claim or action effected without their consent, which shall
not be unreasonably withheld.

(c) Promptly after receipt by an indemnified party under this Section 9 of
notice of the commencement of any action for which such indemnified party is
entitled to indemnification under this Section 9, such indemnified party will,
if a claim in respect thereof is to be made against the indemnifying party under
this Section 9, notify the indemnifying party of the commencement thereof in
writing;

 

-17-



--------------------------------------------------------------------------------

but the omission to so notify the indemnifying party (i) will not relieve it
from any liability under paragraph (a) or (b) above unless and to the extent
such failure results in the forfeiture by the indemnifying party of substantial
rights and defenses and (ii) will not, in any event, relieve the indemnifying
party from any obligations to any indemnified party other than the
indemnification obligation provided in paragraphs (a) and (b) above. In case any
such action is brought against any indemnified party, and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein and, to the extent that it may wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified party;
provided, however, that if (i) the use of counsel chosen by the indemnifying
party to represent the indemnified party would present such counsel with a
conflict of interest, (ii) the defendants in any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have been advised by counsel that there may be one or more legal defenses
available to it and/or other indemnified parties that are different from or
additional to those available to the indemnifying party, or (iii) the
indemnifying party shall not have employed counsel reasonably satisfactory to
the indemnified party to represent the indemnified party within a reasonable
time after receipt by the indemnifying party of notice of the institution of
such action, then, in each such case, the indemnifying party shall not have the
right to direct the defense of such action on behalf of such indemnified party
or parties and such indemnified party or parties shall have the right to select
separate counsel to defend such action on behalf of such indemnified party or
parties. After notice from the indemnifying party to such indemnified party of
its election so to assume the defense thereof and approval by such indemnified
party of counsel appointed to defend such action, the indemnifying party will
not be liable to such indemnified party under this Section 9 for any legal or
other expenses, other than reasonable costs of investigation, subsequently
incurred by such indemnified party in connection with the defense thereof,
unless (i) the indemnified party shall have employed separate counsel in
accordance with the proviso to the immediately preceding sentence (it being
understood, however, that in connection with such action the indemnifying party
shall not be liable for the expenses of more than one separate counsel (in
addition to local counsel) in any one action or separate but substantially
similar actions in the same jurisdiction arising out of the same general
allegations or circumstances, designated by the Initial Purchasers in the case
of paragraph (a) of this Section 9 or the Company in the case of paragraph (b)
of this Section 9, representing the indemnified parties under such paragraph (a)
or paragraph (b), as the case may be, who are parties to such action or actions)
or (ii) the indemnifying party has authorized in writing the employment of
counsel for the indemnified party at the expense of the indemnifying party. All
fees and expenses reimbursed pursuant to this paragraph (c) shall be reimbursed
as they are incurred. After such notice from the indemnifying party to such
indemnified party, the indemnifying party will not be liable for the costs and
expenses of any settlement of such action effected by such indemnified party
without the prior written consent of the indemnifying party (which consent shall
not be unreasonably withheld), unless such indemnified party waived in writing
its rights under this Section 9, in which case the indemnified party may effect
such a settlement without such consent. No indemnifying party shall, without the
prior written consent of the indemnified party, effect any settlement or
compromise of any pending or threatened proceeding in respect of which any
indemnified party is or could have been a party, or indemnity could have been
sought hereunder by any indemnified party, unless such settlement (A) includes
an unconditional written release of the indemnified party, in form and substance
reasonably satisfactory to the indemnified party, from all liability on claims
that are the subject matter of such proceeding and (B) does not include any
statement as to an admission of fault, culpability or failure to act by or on
behalf of any indemnified party.

(d) In circumstances in which the indemnity agreement provided for in the
preceding paragraphs of this Section 9 is unavailable to, or insufficient to
hold harmless, an indemnified party in respect of any losses, claims, damages or
liabilities (or actions in respect thereof), each indemnifying party, in order
to provide for just and equitable contribution, shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages or liabilities (or actions in respect thereof) in such proportion as is
appropriate to reflect (i) the relative benefits received by the indemnifying

 

-18-



--------------------------------------------------------------------------------

party or parties on the one hand and the indemnified party on the other from the
offering of the Notes or (ii) if the allocation provided by the foregoing
clause (i) is not permitted by applicable law, not only such relative benefits
but also the relative fault of the indemnifying party or parties on the one hand
and the indemnified party on the other in connection with the statements or
omissions or alleged statements or omissions that resulted in such losses,
claims, damages or liabilities (or actions in respect thereof). The relative
benefits received by the Company on the one hand and any Initial Purchaser on
the other shall be deemed to be in the same proportion as the total proceeds
from the offering (before deducting expenses) received by the Company bear to
the total discounts and commissions received by such Initial Purchaser. The
relative fault of the parties shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company on the one hand, or such Initial Purchaser on the other,
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission or alleged statement or
omission, and any other equitable considerations appropriate in the
circumstances. The Company and the Initial Purchasers agree that it would not be
equitable if the amount of such contribution were determined by pro rata or per
capita allocation or by any other method of allocation that does not take into
account the equitable considerations referred to in the first sentence of this
paragraph (d). Notwithstanding any other provision of this paragraph (d), no
Initial Purchaser shall be obligated to make contributions hereunder that in the
aggregate exceed the total discounts, commissions and other compensation
received by such Initial Purchaser under this Agreement, less the aggregate
amount of any damages that such Initial Purchaser has otherwise been required to
pay by reason of the untrue or alleged untrue statements or the omissions or
alleged omissions to state a material fact, and no person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation. For purposes of this paragraph (d), each person, if any, who
controls an Initial Purchaser within the meaning of Section 15 of the Act or
Section 20 of the Exchange Act shall have the same rights to contribution as the
Initial Purchasers, and each director of the Company, each officer of the
Company and each person, if any, who controls the Company within the meaning of
Section 15 of the Act or Section 20 of the Exchange Act, shall have the same
rights to contribution as the Company.

Section 10. Survival Clause. The respective representations, warranties,
agreements, covenants, indemnities and other statements of the Company, its
officers and the Initial Purchasers set forth in this Agreement or made by or on
behalf of them pursuant to this Agreement shall remain in full force and effect,
regardless of (i) any investigation made by or on behalf of the Company, any of
its officers or directors, the Initial Purchasers or any controlling person
referred to in Section 9 hereof and (ii) delivery of and payment for the Notes.
The respective agreements, covenants, indemnities and other statements set forth
in Sections 6, 9, 10 and 15 hereof shall remain in full force and effect,
regardless of any termination or cancellation of this Agreement; provided,
however, that if the purchase of the Notes by the Initial Purchasers is not
consummated as a result of the occurrence or happening of an event described in
clause (a)(ii), (iii) or (iv) of Section 11 hereof, the Company shall have no
obligation to pay for any expenses (including fees and disbursements of counsel)
incurred by the Initial Purchasers in connection with the offering of the Notes.

Section 11. Termination.

(a) This Agreement may be terminated in the discretion of the Initial Purchasers
by written notice to the Company given prior to the Closing Date in the event
that the Company shall have failed, refused or been unable to perform all
obligations and satisfy all conditions on its part to be performed or satisfied
hereunder at or prior thereto, if not waived by the Initial Purchasers, or, if
at or prior to the Closing Date,

 

-19-



--------------------------------------------------------------------------------

(i) (A) the Company or any of the Subsidiaries shall have sustained any loss or
interference with respect to its businesses or properties from fire, flood,
hurricane, accident or other calamity, whether or not covered by insurance, or
from any strike, labor dispute, or work stoppage or any legal or governmental
proceeding, which loss or interference, in the sole judgment of DBSI, has had or
is reasonably expected to have a Material Adverse Effect, or (B) there shall
have been, in the sole judgment of DBSI, any event or development that,
individually or in the aggregate, has or could be reasonably expected to have a
Material Adverse Effect (including without limitation a change in control of the
Company or the Subsidiaries), except in each case as described in the Pricing
Disclosure Package and the Final Memorandum (exclusive of any amendment or
supplement thereto);

(ii) trading in securities on the New York Stock Exchange shall have been
suspended or materially limited or minimum or maximum prices shall have been
established on any such exchange or market;

(iii) a banking moratorium shall have been declared by New York or United States
authorities or a material disruption in commercial banking or securities
settlement or clearance services in the United States shall have occurred;

(iv) there shall have been (A) an outbreak or escalation of hostilities between
the United States and any foreign power, or (B) an outbreak or escalation of any
other insurrection or armed conflict involving the United States or any other
calamity or emergency involving the United States, or (C) any material change in
the financial markets of the United States which, in the case of (A), (B) or
(C) above and in the sole judgment of DBSI, makes it impracticable or
inadvisable to proceed with the offering or the delivery of the Notes as
contemplated by the Pricing Disclosure Package and the Final Memorandum; or

(v) any securities of the Company shall have been downgraded by any nationally
recognized statistical rating organization or any such organization shall have
publicly announced that it has under surveillance or review, or has changed its
outlook with respect to, its ratings of any securities of the Company (other
than an announcement with positive implications of a possible upgrading).

(b) Termination of this Agreement pursuant to this Section 11 shall be without
liability of any party to any other party except as provided in Section 10
hereof.

Section 12. Information Supplied by the Initial Purchasers. The statements set
forth in the second paragraph, the third, sixth and seventh sentences of the
sixth paragraph, the seventh paragraph and the eighth paragraph under the
heading “Plan of Distribution” in the Preliminary Memorandum and the Final
Memorandum (to the extent such statements relate to the Initial Purchasers)
constitute the only information furnished by the Initial Purchasers to the
Company for the purposes of Sections 2(a) and 9 hereof.

Section 13. Notices. All communications hereunder shall be in writing and, if
sent to the Initial Purchasers, shall be mailed or delivered to Deutsche Bank
Securities Inc., 60 Wall Street, New York, NY 10005, Attention: Corporate
Finance Department, with a copy to Cahill Gordon & Reindel llp, 80 Pine Street,
New York, NY 10005, Attention Douglas S. Horowitz; if sent to the Company, shall
be mailed or delivered to the Company at 39550 Orchard Hill Place Drive, Novi,
MI 48375, Attention: Timothy W. Hefferon; with a copy to Simpson Thacher &
Bartlett LLP, 425 Lexington Avenue, New York, NY 10017, Attention: Kenneth B.
Wallach.

 

-20-



--------------------------------------------------------------------------------

All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; five business days after being
deposited in the mail, postage prepaid, if mailed; and one business day after
being timely delivered to a next-day air courier.

Section 14. Successors. This Agreement shall inure to the benefit of and be
binding upon the Initial Purchasers, the Company and their respective successors
and legal representatives, and nothing expressed or mentioned in this Agreement
is intended or shall be construed to give any other person any legal or
equitable right, remedy or claim under or in respect of this Agreement, or any
provisions herein contained; this Agreement and all conditions and provisions
hereof being intended to be and being for the sole and exclusive benefit of such
persons and for the benefit of no other person except that (i) the indemnities
of the Company contained in Section 9 of this Agreement shall also be for the
benefit of any person or persons who control the Initial Purchasers within the
meaning of Section 15 of the Act or Section 20 of the Exchange Act and (ii) the
indemnities of the Initial Purchasers contained in Section 9 of this Agreement
shall also be for the benefit of the directors of the Company, its officers and
any person or persons who control the Company within the meaning of Section 15
of the Act or Section 20 of the Exchange Act. No purchaser of Notes from the
Initial Purchasers will be deemed a successor because of such purchase.

Section 15. APPLICABLE LAW. THE VALIDITY AND INTERPRETATION OF THIS AGREEMENT,
AND THE TERMS AND CONDITIONS SET FORTH HEREIN, AND ANY CLAIM, CONTROVERSY OR
DISPUTE RELATING TO OR ARISING OUT OF THIS AGREEMENT, SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

Section 16. No Advisory or Fiduciary Responsibility. The Company acknowledges
and agrees that (i) the purchase and sale of the Notes pursuant to this
Agreement is an arm’s-length commercial transaction between the Company, on the
one hand, and the Initial Purchasers, on the other, (ii) in connection therewith
and with the process leading to such transaction each Initial Purchaser is
acting solely as a principal and not the agent or fiduciary of the Company,
(iii) no Initial Purchaser has assumed an advisory or fiduciary responsibility
in favor of the Company with respect to the offering contemplated hereby or the
process leading thereto (irrespective of whether such Initial Purchaser has
advised or is currently advising the Company on other matters) or any other
obligation to the Company except the obligations expressly set forth in this
Agreement and (iv) the Company has consulted its own legal and financial
advisors to the extent it deemed appropriate. The Company agrees that it will
not claim that any Initial Purchaser has rendered advisory services of any
nature or respect, or owes a fiduciary or similar duty to the Company, in
connection with such transaction or the process leading thereto.

Section 17. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

[SIGNATURE PAGES FOLLOW]

 

-21-



--------------------------------------------------------------------------------

If the foregoing correctly sets forth our understanding, please indicate your
acceptance thereof in the space provided below for that purpose, whereupon this
letter shall constitute a binding agreement between the Company and the Initial
Purchasers.

 

Very truly yours, COOPER-STANDARD HOLDINGS INC. By:   /Timothy W. Hefferon/  
Name:   Timothy W. Hefferon   Title:   General Counsel, Vice President and
Secretary



--------------------------------------------------------------------------------

The foregoing Agreement is hereby confirmed and accepted by the Initial
Purchasers as of the date first above written.

 

DEUTSCHE BANK SECURITIES INC. By:    /Edwin E. Roland/       Name: Edwin E.
Roland       Title: Managing Director    By:    /Frank Fazio/       Name: Frank
Fazio       Title: Managing Director   
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED By:    /Mark W. Kushemba   
   Name: Mark W. Kushemba       Title: Director    J.P. MORGAN SECURITIES LLC
By:    Bradford Garvey       Name: Bradford Garvey       Title: Vice President
   UBS SECURITIES LLC By:    Aashish Dhakad       Name: Aashish Dhakad      
Title: Director    By:    Ryan Pennetti       Name: Ryan Pennetti       Title:
Director   



--------------------------------------------------------------------------------

SCHEDULE 1

 

Initial Purchaser

   Principal Amount of Notes  

Deutsche Bank Securities Inc.

   $ 78,750,000   

Merrill Lynch, Pierce, Fenner & Smith Incorporated

     52,500,000   

J.P. Morgan Securities LLC

     31,500,000   

UBS Securities LLC

     12,250,000      

 

 

 

Total

   $ 175,000,000      

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 2

CONFIDENTIAL

Pricing Supplement Dated March 19, 2013 to

Preliminary Offering Memorandum Dated March 19, 2013

$175,000,000

Cooper-Standard Holdings Inc.

Senior PIK Toggle Notes due 2018

This Supplement is qualified in its entirety by reference to the Preliminary
Offering Memorandum. The information in this Supplement supplements the
Preliminary Offering Memorandum and supersedes the information in the
Preliminary Offering Memorandum to the extent inconsistent with the information
in the Preliminary Offering Memorandum. Defined terms used and not defined
herein have the meaning ascribed to them in the Preliminary Offering Memorandum.

The Notes have not been registered under the Securities Act of 1933 or the
securities laws of any state and are being offered only to (1) “qualified
institutional buyers” as defined in Rule 144A under the Securities Act and
(2) outside the United States to non-U.S. persons in compliance with Regulation
S under the Securities Act. For details about eligible offers, deemed
representations and agreements by investors and transfer restrictions, see
“Notice to Investors” in the Preliminary Offering Memorandum.

Investing in the notes involves risks. See “Risk Factors” beginning on page 19
of the Preliminary Offering Memorandum.

 

Issuer    Cooper-Standard Holdings Inc. (the “Company”) Aggregate Principal
Amount:    $175,000,000 Gross Proceeds to Issuer (before initial purchasers’
discount and expenses):    $174,125,000 Title of Securities:    Senior PIK
Toggle Notes due 2018 Final Maturity Date:    April 1, 2018 Issue Price:   
99.5%, plus accrued interest from April 3, 2013, if any Coupon:    7.375%, plus
75 bps if PIK Yield Per Annum:    7.497% Interest Payment Dates:    April 1 and
October 1 Record Dates:    March 15 and September 15 First Interest Payment
Date:    October 1, 2013 Optional Redemption:   

Make-whole call at T+50 bps until April 1, 2014.

 

On and after April 1, 2014, at the redemption prices (expressed in percentages
of principal amount on the redemption date), plus accrued and unpaid interest to
the redemption date set forth below:



--------------------------------------------------------------------------------

     

Period

   Redemption
Price     

2014

     102.000%      

2015

     101.000%      

2016 and thereafter

     100.000%    Optional Redemption with Equity Proceeds:    Prior to April 1,
2014, the Company will be entitled at its option on one or more occasions to
redeem all or any portion of the Notes (which includes Additional Notes, if any)
issued at a redemption price (expressed as a percentage of principal amount) of
102.000%, plus accrued and unpaid interest to the redemption date, with the net
cash proceeds from one or more Equity Offerings; provided, however, each such
redemption occurs within 90 days after the date of the related Equity Offering.
        Joint Book-Running Managers:   

Deutsche Bank Securities Inc.

Merrill Lynch, Pierce, Fenner & Smith Incorporated

J.P. Morgan Securities LLC

UBS Securities LLC

  

  

  

  

Trade Date:    March 19, 2013    Settlement Date:   

April 3, 2013 (T+10).

 

We expect delivery of the Notes will be made against payment therefor on or
about April 3, 2013, which is the tenth business day following the date of
pricing of the notes (such settlement being referred to as “T+10”). Under Rule
15c6-1 of the Exchange Act, trades in the secondary market generally are
required to settle in three business days unless the parties to any such trade
expressly agree otherwise. Accordingly, purchasers who wish to trade the Notes
on the date of pricing of the notes or the next six business days will be
required, by virtue of the fact that the Notes initially will settle in T+10, to
specify an alternative settlement cycle at the time of any such trade to prevent
failed settlement and should consult their own advisors.

  



          

Plan of Distribution:    Certain stockholders of the Company or their affiliates
will purchase approximately $50.0 million of the notes in the offering at a
purchase price per note that is less than the purchase price per note paid by
other investors.      CUSIP/ISIN Numbers:   

144A CUSIP: 21687W AA3

144A ISIN: US21687WAA36

Regulation S CUSIP: U2060R AA8

Regulation S ISIN: USU2060RAA87

  

  

  

  

Other information presented in the Preliminary Offering Memorandum is deemed to
have changed to the extent affected by the changes described herein.

 

Schedule 2-2



--------------------------------------------------------------------------------

This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of these securities or the offering. Please refer
to the Offering Memorandum for a complete description.

This communication is being distributed in the United States solely to
“qualified institutional buyers”, as defined in Rule 144A under the Securities
Act of 1933, and outside the United States solely to non-U.S. persons as defined
under Regulation S.

This communication does not constitute an offer to sell or the solicitation of
an offer to buy any securities in any jurisdiction to any person to whom it is
unlawful to make such offer or solicitation in such jurisdiction.

 

Schedule 2-3



--------------------------------------------------------------------------------

ANNEX A

Subsidiaries of the Company

 

Subsidiaries and Joint Ventures

  Ownership
Interest     Jurisdiction  of
Incorporation

Cooper-Standard Automotive (Australia) Pty. Ltd.

    100 %    Australia

Cooper-Standard Automotive FHS (Australia) Pty. Ltd.

    100 %    Australia

CSA (Barbados) Investment Co. Ltd.

    100 %    Barbados

Cooper-Standard Automotive Belgium NV

    100 %    Belgium

Cooper-Standard Automotive Brasil Sealing Ltda.

    100 %    Brazil

Itatiaia Standard Industrial Ltda.

    100 %    Brazil

Cooper-Standard Automotive Canada Limited

    100 %    Canada

Cooper (Wuhu) Automotive Co., Ltd.

    100 %    China

Cooper-Standard Automotive (Kunshan) Co., Ltd.

    100 %    China

Cooper-Standard (Suzhou) Automotive Co., Ltd.

    100 %    China

Cooper-Standard Chongqing Automotive Co., Ltd.

    100 %    China

Cooper-Standard Jingda (Jingzhou) Automotive Co., Ltd.

    36 %    China

Cooper-Standard Jingda Changchun Automotive Co., Ltd.

    80 %    China

Huayu-Cooper Standard Sealing Systems Co., Ltd.

    47.5 %    China

Cooper-Standard Automotive Ceska Republika s.r.o.

    100 %    Czech Republic

Cooper-Standard Automotive FHS Ceska republika s.r.o.

    100 %    Czech Republic

Cooper-Standard Automotive FHS Inc.

    100 %    Delaware

Cooper-Standard Automotive Fluid Systems Mexico Holding LLC

    100 %    Delaware

NISCO Holding Company

    100 %    Delaware

Nishikawa Cooper LLC

    40 %    Delaware

StanTech, Inc.

    100 %    Delaware

Sterling Investments Company

    100 %    Delaware

Cooper-Standard Automotive France S.A.S.

    100 %    France

Cooper Standard France SAS

    51 %    France

Cooper-Standard Automotive (Deutschland) GmbH

    100 %    Germany

CSA Beteiligungen (Deutschland) GmbH

    100 %    Germany

CSA Germany GmbH & Co. KG

    100 %    Germany

CSA Germany Verwaltungs GmbH

    100 %    Germany

CSA Holding (Deutschland) GmbH

    100 %    Germany

Diorama Grundstücksverwatungsgesellschaft mbH & Co. Vermietungs KG

    50 %    Germany

Metzeler Automotive Profile Systems GmbH

    100 %    Germany

Metzeler Kautschuk Unterstuetzungskasse GmbH

    100 %    Germany

Metzeler Technical Rubber Systems GmbH

    100 %    Germany

Sujan Barre Thomas AVS Private Limited1

    100 %    India

Cooper-Standard Automotive India Private Limited

    100 %    India

Metzeler Automotive Profiles India Private Limited

    74 %    India

CSA Italy Holdings SrL

    100 %    Italy

Cooper-Standard Automotive Italy SpA

    100 %    Italy

 

1  50% is owned by Cooper Standard France SAS



--------------------------------------------------------------------------------

Subsidiaries and Joint Ventures

  Ownership
Interest     Jurisdiction  of
Incorporation

Cooper Standard Automotive Japan K.K.

    100 %    Japan

Cooper-Standard Automotive Korea Inc.

    100 %    Korea

Guyoung Technology Co. Ltd.

    20 %    Korea

Coopermex, S.A. de C.V.

    100 %    Mexico

Cooper-Standard Automotive de Mexico Fluid Services, S. de R.L. de C.V.

    100 %    Mexico

Cooper-Standard Automotive de Mexico S.A. de C.V.

    100 %    Mexico

Cooper-Standard Automotive FHS, S.A. de C.V.

    100 %    Mexico

Cooper-Standard Automotive Fluid Systems de Mexico, S. de R.L. de C.V.

    100 %    Mexico

Cooper-Standard Automotive Sealing de Mexico, S.A. de C.V.

    100 %    Mexico

Cooper-Standard Automotive Services, S.A. de C.V.

    100 %    Mexico

Manufacturera El Jarudo, S. de R.L. de C.V.

    100 %    Mexico

Cooper-Standard de Mexico S de RL de CV

    100 %    Mexico

Westborn Service Center, Inc.

    100 %    Michigan

Cooper-Standard Automotive NC L.L.C.

    100 %    North Carolina

Cooper-Standard Automotive Inc.

    100 %    Ohio

Cooper-Standard Automotive OH, LLC

    100 %    Ohio

CSA Services Inc.

    100 %    Ohio

CSF Poland z o.o

    100 %    Poland

Cooper-Standard Polska sp zoo.

    100 %    Poland

Cooper-Standard Automotive Piotrkow sp zoo2

    100 %    Poland

Wahabi Investments Sp. z o.o.

    100 %    Poland

Cooper-Standard Romania SRL

    100 %    Romania

Cooper-Standard DOO Beograd

    100 %    Serbia

Cooper-Standard Automotive España, S.L.

    100 %    Spain

Cooper-Standard Rockford Inc.

    100 %    Tennessee

North America Rubber, Incorporated

    100 %    Texas

Nishikawa Tachaplalert Cooper Ltd.

    20 %    Thailand

Cooper-Standard Automotive International Holdings B.V.

    100 %    The Netherlands

CSA International Holdings C.V.

    100 %    The Netherlands

CSA International Holdings Coöperative U.A.

    100 %    The Netherlands

Cooper-Standard Automotive (UK) Pension Trust Limited

    100 %    United Kingdom

Cooper-Standard Automotive UK Limited

    100 %    United Kingdom

Cooper-Standard Automotive UK Sealing Limited

    100 %    United Kingdom

 

2  100% is owned by Cooper Standard France SAS

 

Annex A-2



--------------------------------------------------------------------------------

EXHIBIT A

[Forms of Opinion and Negative Assurance Statement of Simpson Thacher & Bartlett
LLP]

 

Exhibit A-1